Exhibit 10.23a

 

Estee Lauder Inc.

767 Fifth Avenue

New York, NY 10153

 

October 28, 2014

 

Effective as of November 1, 2014

 

Aerin Lauder Zinterhofer

New York, NY

 

Re: Creative Consultant Agreement

 

Dear Ms. Lauder:

 

This letter, when signed by the respective parties, will constitute an amendment
(“First Amendment”) to the agreement dated April 6, 2011 (“Agreement”) between
Estée Lauder, Inc. (“Estée Lauder”) and Aerin Lauder Zinterhofer.  Capitalized
terms used and not otherwise defined herein have the meanings assigned to such
terms in the Agreement.

 

1. Amendments. In consideration of the premises and of the mutual covenants and
agreements herein contained and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

 

a. Section 5.A “Personal Appearances” of the Agreement is hereby amended by
adding the following sentence to the end of Section 5.A.:

 

“Notwithstanding the foregoing, the parties agree that beginning on the
Effective Date of this First Amendment and ending on June 30, 2015, Consultant
shall be required to provide no more than sixteen (16) Service Days. For the
Sixth Period, the Consultant shall be required to provide no more than
twenty-five (25) Service Days.

 

b. Section 7.A “Fees and Expenses” of the Agreement is hereby amended by adding
the following sentence to the end of Section 7.A.:

 

“Notwithstanding the foregoing, the parties agree that beginning on the
Effective Date of this First Amendment and ending on June 30, 2015, the Fee paid
to the Consultant shall be Two Hundred Seventy Four Thousand Nine Hundred and
Thirty-Seven Dollars ($274,937). For the Sixth Period, the Fee shall be Five
Hundred Fifty-Eight Thousand Nine Hundred and One Dollars ($558,901).

 

1

--------------------------------------------------------------------------------


 

2. Counterparts. This Amendment may be executed in multiple counterparts and by
facsimile, each of which, when executed and delivered to the other party, shall
be deemed an original and all of which together shall be deemed one and the same
instrument.

 

3. Agreement. Except as specifically amended herein, the Agreement shall remain
in full force and effect.

 

Please confirm you acceptance of the foregoing by signing where indicated below
and returning a signed copy of this letter to us.

 

 

Very truly yours,

 

 

 

 

 

Estee Lauder Inc.

 

 

 

 

 

By:

/s/ Sara E. Moss

 

Name:

Sara E. Moss

 

Title:

Executive Vice President and General Counsel

 

ACCEPTED AND AGREED TO:

 

 

/s/ Aerin Lauder Zinterhofer

 

Name: Aerin Lauder Zinterhofer

 

 

2

--------------------------------------------------------------------------------